NOTICE OF ALLOWANCE
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“transmission element” in claim 1. The specification further discloses that the structure of the transmission element is a belt. (Applicant’s specification, Para [0057] “As shown in Fig. 5, the rotating element 34 in the restraint device 30 in the present invention may be a pulley, and the transmission element 35 may be a belt”)
“rotating element” in claim 1. The specification further discloses that the structure of the transmission element is pulley. (Applicant’s specification, Para [0057] “As shown in Fig. 5, the rotating element 34 in the restraint device 30 in the present invention may be a pulley, and the transmission element 35 may be a belt”)
“transmission element” in claim 10. The specification further discloses that the structure of the transmission element is a belt. (Applicant’s specification, Para [0057] “As shown in Fig. 5, the rotating element 34 in the restraint device 30 in the present invention may be a pulley, and the transmission element 35 may be a belt”)
“rotating element” in claim 10. The specification further discloses that the structure of the transmission element is pulley. (Applicant’s specification, Para [0057] “As shown in Fig. 5, the rotating element 34 in the restraint device 30 in the present invention may be a pulley, and the transmission element 35 may be a belt”)
“transmission element” in claim 17. The specification further discloses that the structure of the transmission element is a belt. (Applicant’s specification, Para [0057] “As shown in Fig. 5, the rotating element 34 in the restraint device 30 in the present invention may be a pulley, and the transmission element 35 may be a belt
“rotating element” in claim 17. The specification further discloses that the structure of the transmission element is pulley. (Applicant’s specification, Para [0057] “As shown in Fig. 5, the rotating element 34 in the restraint device 30 in the present invention may be a pulley, and the transmission element 35 may be a belt”)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“transmission element” in claim 19 does not invoke 112f because claim 19 disclose the structure of the transmission element is a belt.
“transmission element” in claim 20 does not invoke 112f because claim 19 disclose the structure of the transmission element is a chain or a cogged belt.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

EXAMINER’S AMENDMENT
Authorization for this examiner's amendment was given in an interview with Joseph Trojan (Reg. 34,264) on 02/17/2022.

The application has been amended as follows:

Claim 1 has been amended as follows:
On line 3, “incudes” has been amended to ---includes---


Claim 2 has been amended as follows:
On line 5, “a pair of front pulleys configured at both ends” has been amended to 
--- a pair of front pulleys, each configured at each end---.

On line 10, “a pair of rear pulleys configured at both ends” has been amended to 
--- a pair of rear pulleys, each configured at each end---.

Claim 4 has been amended as follows:
On lines 1-2, “the one-way bearing stops when the running belt is to rotate in the second rotating direction.” has been amended to 
--- the one-way bearing stops rotation when the running belt is rotated in the second rotating direction---

Claim 10 has been amended as follows:
On line 3, “incudes” has been amended to ---includes---

Claim 11 has been amended as follows:
On line 5, “a pair of front pulleys configured at both ends” has been amended to 
--- a pair of front pulleys, each configured at each end---.

On line 10, “a pair of rear pulleys configured at both ends” has been amended to 


Claim 13 has been amended as follows:
On lines 1-2, “the one-way bearing stops when the running belt is to rotate in the second rotating direction.” has been amended to --- the one-way bearing stops rotation when the running belt is rotated in the second rotating direction---

Claim 17 has been amended as follows:
On lines 7-8, “the sleeve of either the front support portion or the rear support portion” has been amended to --- the sleeve of the front support portion ---.

Claim 19 has been amended as follows:
On lines 1-2, “the one-way bearing stops when the running belt is to rotate in the second rotating direction.” has been amended to --- the one-way bearing stops rotation when the running belt is rotated in the second rotating direction---

Claim 20 has been amended as follows:
On lines 1-2, “the one-way bearing stops when the running belt is to rotate in the second rotating direction.” has been amended to --- the one-way bearing stops rotation when the running belt is rotated in the second rotating direction---


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combinations of limitations required by independent claims 1, 10 and 17.
“the one-way bearing connected to the rotating element via the transmission element” (claim 1)
“the one-way bearing connected to the rotating element via the transmission element” (claim 10)
“a transmission element connected to the rotating element and the one-way bearing (claim 17)”

The prior art of record of Bayerlein (US 2019/0083844 A1) and Bates (US 2019/0168067) fail to teach or render obvious a manual treadmill wherein the one-way bearing connected to the rotating element via the transmission element. 

Further, Xing (2020/0030659 A1) teaches a transmission system for a treadmill which includes a primary transmission Wheel, a secondary transmission wheel, a metal disk and a magnetic assembly. Xing fails to teach a manual treadmill wherein the rotating element is connected to the front sleeve, the front sleeve is rotatable in related to the fixed shaft, and the one-way bearing connected to the rotating element via the transmission element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO N DO/Examiner, Art Unit 3784                     
/Megan Anderson/Primary Examiner, Art Unit 3784